 
 

  
 

USDC

 

Block & R
Block & Roos Attorneys |] DOCUMENT !
2 Liberty! ELECTRONICALLY FILED |
‘ Floor
Boston, M J DOC #: |
02109 | DATE FILED:_11/20/2019_
: i

    

November 19, 2019

VIA ECF & EMAIL

Honorable Analisa Torres

United States District Court

Southern District of New York

40 Foley Square, Room 2104

New York, NY 10007

torres nysdchambers@nysd.uscourts.gov

Re: The Trustees of Columbia University v. Encyclopaedia Iranica
Foundation, Inc., 1:19-cv-07465-AT and
Encyclopaedia Iranica Foundation, Inc. v. The Trustees of Columbia
University, et al., 1:19-cv-8562-AT

Dear Judge Torres:

The parties to the above consolidated actions submit this joint letter to request that this
Court set a deadline for responsive pleadings to any Amended Complaint to be filed
by Encyclopaedia Iranica Foundation (EIF).

Currently, as per this Court’s Order of November 7, 2019, EIF will file its amended
complaint in Action 1:19-cv-08562 within one week of the delivery of an inventory by
a third-party vendor, of all materials in Columbia’s possession for which ownership is
disputed.

Per a prior Order of this Court of October 21, 2019, however, Columbia, Elton
Daniel and Brill USA, Inc., the defendants in Action 1:19-cv-08562 must file their
responses to EIF’s amended complaint no later than November 21, 2019.

Under the circumstances, where no amended complaint will have been filed before
November 21, 2019, by virtue of the Court’s prior Order extending the deadline for
EIF to file its amended complaint, the parties request that the responses of the
defendants named in EIF’s amended complaint be due no later than 14 days after
service of such amended complaint.
Honorable Analisa Torres
November 19, 2019
page 2

cc: All counsel (by ECF)

GRANTED.

SO ORDERED.

Dated: November 20, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

Block & Roos

Respectfully submitted,
BLOCK & ROOS, LLP
/Sigmund J. Roos/

Sigmund J. Roos
Attorneys for Defendant Brill USA, Inc.

REITLER KAIAS & ROSENBLATT LLC
/Robert W. Clarida/

Robert W. Clarida

Attorneys for Elton Daniel and The Trustees
of Columbia University

ARENT FOX LLP

/Marylee Jenkins/

Marylee Jenkins

Attorneys for Encyclopaedia Iranica
Foundation, Inc.
